Case 3:20-cv-00620-TJC-JRK Document 21 Filed 08/13/21 Page 1 of 2 PageID 185




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION

   STEVEN MCBRIDE,

                 Plaintiff,

   v.                                                      Case No. 3:20-cv-620-TJC-JRK

   WALMART INC., DOUG
   MCMILLION, STORE MANAGER
   JOHN, STORE MANAGER JIM,

                 Defendants.
                                        ____

                                           ORDER

          This cause is before the Court on Plaintiff’s Request for Clerk to File a

   Default Judgment and/or Motion for Court to Issue a Default Judgment (Doc.

   No. 19; “Motion”) and accompanying affidavit (Doc. No. 20), both filed August

   9, 2021. In the Motion, Plaintiff seeks the entry of a default judgment on the

   ground that “Defendants have failed and[/]or refused to either accept the waiver

   [of service] or show good cause.” Motion at 3 (capitalization omitted).1 Upon

   review of the Motion, the file, and the applicable law, the Motion is due to be

   denied for the reasons set forth herein.2

          Rule 55 provides the requirements for entry of a default judgment. See


          1      As the Motion does not contain numbered pages, citations to it are in accordance
   with the pagination assigned by the Court’s electronic filing system (CM/ECF).

          2      The Court is ruling on the Motion without awaiting a response because a
   response is not necessary to decide the matter.
Case 3:20-cv-00620-TJC-JRK Document 21 Filed 08/13/21 Page 2 of 2 PageID 186




   Fed. R. Civ. P. 55(b). A default judgment may be entered “against a defendant

   who never appears or answers a complaint, for in such circumstances the case

   never has been placed at issue.” Solaroll Shade & Shutter Corp. v. Bio-Energy

   Sys., 803 F.2d 1130, 1134 (11th Cir. 1986). Here, the entry of a default judgment

   is not appropriate because Defendants are not in default and have appeared in

   this case. See Fed. R. Civ. P. 55. Further, on October 21, 2020, Defendants filed

   a motion to dismiss, see Defendants’ Motion to Dismiss Plaintiff’s Complaint

   (Doc. No. 9), that was granted on July 23, 2021, see Order (Doc. No. 17).3

          Upon due consideration, it is

          ORDERED:

          Plaintiff’s Request for Clerk to File a Default Judgment and/or Motion for

   Court to Issue a Default Judgment (Doc. No. 19) is DENIED.4

          DONE AND ORDERED in Jacksonville, Florida on August 13, 2021.




   keh
   Copies to:
   Counsel of Record
   Pro Se Party

          3       Pursuant to the July 23, 2021 Order granting Defendants’ motion to dismiss,
   Plaintiff has until August 27, 2021 to file an Amended Complaint if he so chooses.

          4      “[A] magistrate judge ha[s] authority to deny [a] motion for default judgment.”
   Franklin v. Parnell, 461 F. App’x 823, 825 n.2 (11th Cir. 2011) (citing 28 U.S.C. § 636(b)(1)(A));
   see also Baker v. Warner / Chappell Music, Inc., No. 14-cv-22403, 2015 WL 1534522, at *1 n.1
   (S.D. Fla. Apr. 6, 2015) (unpublished) (finding same) (citations omitted).


                                                 -2-
